DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 30 Jan, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The two publications from the international authority are in Japanese, and so were not considered.

Election/Restrictions
Applicant’s election without traverse of group II (recombinant production of a polypeptide) and the polypeptide a MD4 with IgG1 Fc region between positions Ser383 and Gln386 in the reply filed on 8 July, 2022 is acknowledged.
Applicants have elected recombinant production of the human MET receptor with an IgG Fc region inserted into a loop.  A search was conducted for this invention, and it was determined to be novel and unobvious over the prior art.  While MET receptor/IgG Fc fusion proteins are known (Liu et al, Clin. Canc. Res. (2014) 20(23) p6059-6070, p6060, 1st column, 3d paragraph, continues to 2nd column), and grafting a binding sequence into a loop of a polypeptide to add binding capability is known (Smith et al, J. Biol. Chem. (1995) 270(51) p30486-30490, abstract), neither reference gives a reason to provide the IgG Fc region (with or without fusion to MET) (providing the cyclic peptide that has a chemically crosslinked structure that forms an intramolecular cyclic structure).  Nor was there found in any other reference a rationale or motivation to provide the polypeptide.  Thus, the elected method is both novel and unobvious over the prior art.
Following Markush practice, the search was expanded to the independent claim (claim 23), there being no Markush claim, and a reference that anticipated it was found.  As a result, claims 15-18 and 23 were examined and claims 14, 19-22, 24, and 26-34 have been withdrawn from consideration.  While some of the withdrawn claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 14-24 and 26-34 are pending.
Claims 14-19 and 22 have been amended.
Claims 26-34 are new.
Claims 14, 19-22, 24, and 26-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 July, 2022.

Drawings
The drawings are objected to because a number of figures show sequences, but no SEQ ID numbers.  The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what sequences will bind to arbitrary molecules.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant’s claimed method uses a peptide that exhibits binding activity to a given molecule.  The given molecule to which the binding sequence will affix is not specified.  A small number of sequences from the prior art are discussed (fig 1 and paragraph 67), a larger sequence, human Fc (paragraph 73) and an antibody binding to Neuropilin 1, and a small number of other compounds known from the prior art.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a method that requires a cyclic peptide with binding activity to a given molecule.  This requires that the cyclic peptide bind to an arbitrary molecule.  However, applicants have not described what is required for a sequence to bind to an arbitrarily selected molecule.  A person of skill in the art would not know what features are required for a peptide to bind to a given molecule.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Chemical space is immense.  Naveja et al (Front. Chem. (2019) 7(510)) states that not all the atoms in the universe would be sufficient to synthesize a single molecule from each of all the 1063 possible organic compounds with up to 30 carbons (1st page, 2nd paragraph).  Note that the genus of compounds that the peptides of applicant’s invention could bind to is even larger – there is no limitation that they be either organic molecules or have less than 30 carbons (which excludes all polypeptides but relatively small polypeptides).  
Saw et al (Protein Cell (2019) 10(11) p787-807) discuss phage display to screen for peptides that bind to cancers (title).  If a person can determine what sequences will bind to a given molecule, there would be no reason to pan for binding sequences.  The fact that such a technique is necessary means that, as of the publication date of this reference, well after the priority date of the application under examination, science had not advanced to the point where a person could predict what sequences would bind to an arbitrary target molecule.
(d) representative number of samples:  Applicants have described about a dozen binding sequences, all of which bind to polypeptides.  Given the immense size of chemical space, this is clearly not enough to extrapolate to all sequences that can bind to any molecule.  Thus, the claims lack written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, and claims dependent on it, refer to “the loop structure” and “the nucleic acid.”  The issue is that there are multiple loop structures (the cyclic peptide is a loop structure, and the protein having a loop structure must have a loop), and multiple nucleic acids.  This renders the claims indefinite, as it is not clear which loop structure or nucleic acid these refer to.  Note that claim 15 also refers to “the loop structure.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 requires that the cyclic peptide comprise proteogenic amino acids, non-proteogenic amino acids, or mixtures.  An amino acid is either proteogenic or non-proteogenic.  This means that the peptide can be all proteogenic, all non-proteogenic, or a mix of the two – there are no other options.  As the claim gives every possible combination, it is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (J. Biol. Chem. (1995) 270(51) p30486-30490).

Smith et al discuss protein loop grafting (title).  By replacing a surface loop of a protein with a biologically active loop of a different protein, novel protein-protein interactions can be created (abstract).  An antibody was engineered to bind to β3 integrins (p30487, 2nd column, 4th paragraph).  The antibody had a binding sequence SFGRGDIRN flanked by cysteine residues (interpreted as disulfide cyclized) (p30487, 2nd column, 4th paragraph).  Note that the authors of the paper were the ones to develop the antibody (abstract); in other words, they had possession of this antibody (providing the cyclic peptide that has a chemically crosslinked structure that forms an intramolecular cyclic structure).  cDNA for t-PA with a silent mutation at nucleotide 407 was made, which gave a Kpn1 cleavage site which was used for mutagenesis (p30487, 1st column, 2nd paragraph); used to reconstruct a full length cDNA of the modified polypeptide (p30487, 1st column, 3d paragraph).  This nucleic acid was transfected into COS cells to produce the modified protein (translate the nucleic acid to generate the modified protein)(p30487, 1st column, 4th paragraph).  The resulting protein has the amino acid sequence from Q63 to V72 replaced with the sequence SFGRGDIRN from the antibody (fig 1, p30488, 1st column, top of page).  This means that the two amino acids of the structure (Q63 and V72) must have been selected (selecting two amino acids of the loop structure) and well as the amino acids from the antibody (selecting the portion of the amino acid sequence to be presented on the protein).  As this was added to the cDNA, it must have been inserted as a nucleic acid (selecting a nucleotide sequence that encodes the portion of the amino acid sequence).  The portion of the t-PA substituted is listed in the paper, so it must have been selected (selecting a nucleic acid sequence that encodes the amino acid sequence from the N-terminus to the first of the two amino acids of the loop structure and a second nucleotide sequence that encodes the amino acid sequence from the second of the two amino acids to the C-terminus of the loop structure and removing any nucleotides between the first nucleotide sequence and the second nucleotide sequence).  In other words, this reference anticipates claim 23.  The amino acids between Q63 and V72 (inclusive) were removed (10 amino acids) anticipating claim 15.  The sequence SFGRGDIRN is entirely proteogenic amino acids, anticipating claims 16 and 17.  The peptide had two flanking cysteines, which is interpreted as a disulfide bond, anticipating claim 18.

Double Patenting
Application 17/788,990 has a title that appears relevant to the instant claims, but, as of the date this office action was written, no claims had been filed with the application.  When the claim set is filed, it will be determined if the competing claims either anticipate or render obvious the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658